Filed 9/8/20 P. v. Statum CA2/4
          NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).

    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
               SECOND APPELLATE DISTRICT
                      DIVISION FOUR




 THE PEOPLE,                                                 B297613

        Plaintiff and Respondent,                            Los Angeles County
                                                             Super. Ct. No. YA097807
        v.

 DAYMOND STATUM,

        Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, Hector Guzman, Judge. Reversed and remanded
with instructions.
      Robert A. Werth, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Acting
Senior Attorney General, Michael R. Johnson and Theresa A.
Patterson, Deputy Attorneys General, for Plaintiff and
Respondent.
                         INTRODUCTION

        A jury convicted defendant and appellant Daymond Statum
of corporal injury to a cohabitant within seven years of a prior
conviction, in violation of Penal Code section 273.5, subdivision
(f)(1).1 The jury also found true the allegations that Statum
personally used a deadly and dangerous weapon, a ceramic bowl
(§ 12022, subd. (b)(1)), and that Statum personally inflicted great
bodily injury. (§ 12022.7, subd. (e).)
        Statum raises three issues on appeal. First, he argues the
trial court erred by improperly admitting testimony about
statements made by the victim. Statum alleges the statements
were hearsay and did not fall within the spontaneous statement
exception to the hearsay rule. Second, Statum argues the weapon
use and great bodily injury enhancements should be stricken
because they are unsupported by substantial evidence. Finally,
Statum contends the trial court erroneously imposed a Domestic
Violence Fund Fee. We reject Statum's first two arguments, but
remand the case to the trial court with instructions to strike the
domestic violence fee.



                 PROCEDURAL BACKGROUND

       The Los Angeles County District Attorney filed an
information against Statum alleging one count of corporal injury
to a cohabitant after a prior conviction of corporal injury to a


1       All undesignated statutory references are to the Penal
Code.




                                  2
cohabitant within seven years. (§§ 273.5, subd. (a), 273.5, subd.
(f)(1).) The information also alleged Statum (1) personally used a
deadly and dangerous weapon, a ceramic bowl, and (2) personally
inflicted great bodily injury upon the victim. (§§ 12022, subd.
(b)(1), 12202.7, subd. (e).) It further alleged Statum sustained a
prior strike conviction. (§§ 1170.12 subd. (a), 667, subds. (b)-(i).)
The jury found Statum guilty and found the weapon use and
great bodily injury enhancements true. The court found the prior
strike true in a bifurcated proceeding outside the presence of the
jury.
        The trial court sentenced Statum to the mid-term of four
years as to the base count, doubled to eight years because he
sustained a prior strike conviction. The court also imposed the
low term of three years pursuant to section 12022.7, subdivision
(e) and an additional one year under section 12022, subdivision
(b)(1). Finally, the trial court imposed a $500.00 Domestic
Violence Fund Fee pursuant to section 1203.097, subdivision
(a)(5).

                   FACTUAL BACKGROUND

       Statum lived with the victim, Antaneka Watson, along with
their three children. On December 28, 2017, Statum and Watson
were lying in bed watching television. Statum was eating cereal
from a bowl. The couple argued and Statum suddenly stood up.
Immediately after, Watson realized she was bleeding from her
mouth. Watson did not see what caused her bleeding, but she had
milk and cereal on her. Watson went to the bathroom and saw
her tooth was cracked. After Watson told defendant she was
going to call the police, she ran to the apartment complex




                                  3
management office. Once in the management office, Watson
spoke to an apartment complex employee, Latrice Clay.
Immediately after, Watson called 911. Watson told the 911
operator the father of her children had “busted open” her head
and tooth.
      Clay was in the apartment complex office when Watson
entered the office lobby. Clay observed Watson crying, shaking,
and bleeding from the forehead and mouth. Clay also observed
Watson had cereal and milk in her hair. After Watson hung up
with 911, Clay asked her what had happened. Watson said the
father of her children had hit her in the face with a bowl.
      Police arrived and took photographs of Watson’s injuries,
which included a cut on her forehead, a cut on her mouth, and a
chipped tooth. Watson took pain medication for a day and went to
a dentist to have her tooth fixed.
      At trial, Watson testified about a prior domestic violence
incident involving defendant. Watson claimed she could not recall
many details because the incident occurred several years prior,
on March 27, 2017. A Los Angeles County Deputy Sherriff
provided additional details of the incident. Watson and Statum
had engaged in an argument. Statum subsequently punched
Watson five to six times and slapped her in the face. As a result,
Watson fell to the floor while holding her son. The deputy sheriff
observed a bump on Watson’s forehead and a laceration on her
back. The parties stipulated Statum was convicted of a section
273.5 violation as a result of the incident.




                                4
                           DISCUSSION

   I.    Statum’s Evidentiary Argument

   Statum contends the trial court erred by admitting the
statements Watson made to the apartment complex employee,
Clay. Specifically, he asserts the statements were hearsay and
thus inadmissible, and the trial court erred by concluding they
were admissible under the spontaneous statement exception to
the hearsay rule.

         1. Background

      The trial court held an Evidence Code section 402 hearing
to determine whether the statements were admissible. It found
Clay’s statements fell within the spontaneous statement
exception to the hearsay rule. (Evid. Code § 1240.) The trial court
pointed to Watson’s demeanor while she made the statements.
She was “screaming[,] shaking[,] crying.” Because of her
demeanor, the trial court found Watson was still “under the
stress of excitement[,] when speaking to Clay.” On appeal,
defendant contends Watson’s statements were not spontaneous
because she had ample opportunity to regain her composure
before making the statements to Clay.

         2. Legal principles

   “‘The decision to admit evidence under . . . section 1240 is
reviewed for abuse of discretion. “Whether the requirements of
the spontaneous statement exception are satisfied in any given
case is, in general, largely a question of fact . . . . In performing




                                   5
this [analysis], the court ‘necessarily [exercises] some element of
discretion. . . .’”’ We will uphold the trial court’s determination if
its resolution of factual questions is supported by substantial
evidence. We review for abuse of discretion the ultimate decision
whether to admit the evidence.” (People v. Stanphill (2009) 170
Cal. App. 4th 61, 73, citations omitted.)
    Under Evidence Code 1240, “[e]vidence of a statement is not
made inadmissible by the hearsay rule if the statement: [¶]
(a) [p]urports to narrate, describe, or explain an act, condition, or
event perceived by the declarant; and [¶] (b) [w]as made
spontaneously while the declarant was under the stress of
excitement caused by such perception.” Purported spontaneous
statements require “‘(1). . . some occurrence startling enough to
produce [ ] nervous excitement and render the utterance
spontaneous and unreflecting; (2) the utterance must have been
before there has been time to contrive and misrepresent, i.e.,
while the nervous excitement [still] dominate[s] and the reflective
powers [remain] in abeyance; and (3) the utterance must relate to
the circumstance of the occurrence preceding it.’ [Citations.]”
(People v. Poggi (1988) 45 Cal. 3d 306, 318; cf. People v. Bryant,
Smith and Wheeler (2014) 60 Cal. 4th 335, 416; People v.
Merriman (2014) 60 Cal. 4th 1, 64.)
    “‘“Whether the requirements of the spontaneous statement
exception are satisfied in any given case is, in general, largely a
question of fact. [Citation.]”’” (People v. Stanphill, supra, 170
Cal. App. 4th 61, 73.) “The crucial element in determining whether
an out-of-court statement is admissible as a spontaneous
declaration is the mental state of the speaker. [Citation.]” (People
v. Gutierrez (2009) 45 Cal. 4th 789, 811.) The court considers a
“number of factors” in determining whether “the declarant was




                                  6
still under the stress and excitement of the startling event and
before there was ‘time to contrive and misrepresent.’ [Citation.]
Such factors include the passage of time between the startling
event and the statement, whether the declarant blurted out the
statement or made it in response to questioning, the declarant's
emotional state and physical condition at the time of making the
statement, and whether the content of the statement suggested
an opportunity for reflection and fabrication. [Citations.]” (People
v. Merriman, supra, 60 Cal.4th at p. 64; see, e.g. People v. Brown
(2003) 31 Cal. 4th 518, 541 [the trial court properly considered the
declarant “was crying, shaking and visibly upset” when making
the statement].) “[N]o one factor or combination of factors is
dispositive. [Citations.]” (People v. Merriman, supra, 60 Cal. 4th 1,
64-65.)
    “Because the . . . requirement. . . that the statement was
made before there was ‘“time to contrive and misrepresent,”’
‘relates to the peculiar facts of the individual case more than the
[other requirements] [citations], the discretion of the trial court is
at its broadest when it determines whether this requirement is
met.’ [Citation.]” (People v. Lynch (2010) 50 Cal. 4th 693, 752.)
While a lapse in time is relevant to the spontaneous statement
analysis, “‘[t]he amount of time that passes between a startling
event and subsequent declaration is not dispositive[.] [The
amount of time] will be scrutinized, along with other factors, to
determine if the speaker’s mental state remains excited.’
[Citations.]” (People v. Clark (2011) 52 Cal. 4th 856, 926 [seven-
hour time lapse between event and utterance “retained . . .
spontaneity because . . . [declarant’s] mental and physical
condition prevented her from reflecting on and fabricating her
account of what had happened. [Citations.]”]; see People v.




                                  7
Penunuri (2018) 5 Cal. 5th 126, 152-153 [“trial court did not abuse
its discretion in concluding [the declarant] was still in an excited
and unreflective state of stress” 20-40 minutes after startling
occurrence].) “‘Although . . . responses to detailed questioning are
likely to lack spontaneity, . . . an answer to a simple inquiry may
be spontaneous. [Citation.] The trial court must consider each
fact pattern on its own merits and is vested with reasonable
discretion in the matter. [Citation.]’ [Citation.]” (People v.
Stanphill, supra, 170 Cal.App.4th at p. 73.)

         3. Analysis

        Applying the above-stated principles, we reject Statum’s
contention that the trial court abused its discretion. Watson was
caught off guard when the bowl hit her in the face. She became
even more startled when she realized she was bleeding from her
face and that her front tooth was chipped. Watson was still
crying, shaking, and yelling when she arrived at the management
office and spoke to Clay. While some time had passed since
Statum had hit her in the face with the bowl, the record indicates
she was still in a state of unreflective stress. Further, she was
still covered in milk and cereal from the incident and had not had
the opportunity to clean herself. The statements made by Watson
to Clay related specifically to what had happened between her
and Statum. We therefore find the trial court did not abuse its
discretion in finding the statements Watson made to Clay fell
within the spontaneous statement exception to the hearsay rule.




                                 8
   II.     The Sentencing Enhancements Were Supported by
           Substantial Evidence

       Statum argues the great bodily injury (§12022.7, subd. (e))
and personal use of a dangerous or deadly weapon (§ 12022, subd.
(b)(1)) enhancements were not supported by substantial evidence.
We disagree. We will discuss each enhancement in turn.

         1. Great Bodily Injury Enhancement

       Statum argues the great bodily injury enhancement should
be stricken because the injuries Watson sustained were only
“minor or moderate harm.” He therefore argues the section
12022.7, subdivision (e) enhancement must be vacated. We
disagree.
       Under section 12022.7, subdivision (e), “[a]ny person who
personally inflicts great bodily injury under circumstances
involving domestic violence in the commission of a felony or
attempted felony shall be punished by an additional and
consecutive term of imprisonment in the state prison for three,
four, or five years.” Great bodily injury is defined as “significant
or substantial physical injury.” (§ 12022.7, subd. (f).)
       “The determination of whether the harm resulting to the
victim constitutes great bodily injury is a question of fact, and the
finding will be upheld if there is sufficient evidence to sustain it.
[Citation.] ‘A fine line can divide an injury from being significant
or substantial from an injury that does not quite meet the
description. Clearly it is the trier of fact that must in most
situations make the determination.’ [Citations.]” (People v. Lopez
(1986) 176 Cal. App. 3d 460, 463.) “‘“If there is sufficient evidence




                                 9
to sustain the jury’s finding of great bodily injury, we are bound
to accept it, even though the circumstances might reasonably be
reconciled with a contrary finding.”’ [Citations.]” (People v.
Escobar (1992) 3 Cal. 4th 740, 750.) “Proof that a victim's bodily
injury is ‘great’—that is, significant or substantial within the
meaning of section 12022.7—is commonly established by evidence
of the severity of the victim’s physical injury, the resulting pain,
or the medical care required to treat or repair the injury.
[Citations.]” (People v. Cross (2008) 45 Cal. 4th 58, 66.) There is
“no specific requirement that the victim suffer ‘permanent,’
‘prolonged’ or ‘protracted’ disfigurement, impairment, or loss of
bodily function.” (People v. Escobar, supra, 3 Cal. 4th at p. 750.)
“Abrasions, lacerations, and bruising can constitute great bodily
injury. [Citation.]” (People v. Jung (1999) 71 Cal. App. 4th 1036,
1042.)
       Here, Watson suffered cuts on her mouth and forehead and
a chipped tooth. Watson took pain medication for a day and went
to a dentist to have her tooth fixed. While Watson’s injuries were
not permanent, the jury was entitled to conclude they constituted
great bodily injury. We therefore find the great bodily injury
enhancement was supported by substantial evidence.

      2. Dangerous or Deadly Weapon Enhancement

       Statum next argues the weapon use enhancement is not
supported by substantial evidence because the ceramic bowl was
not a dangerous or deadly weapon.
       Under section 12022, subdivision (b)(1), “A person who
personally uses a deadly or dangerous weapon in the commission
of a felony or attempted felony shall be punished by an additional




                                10
and consecutive term of imprisonment in the state prison for one
year, unless use of a deadly or dangerous weapon is an element of
that offense.”
       “There are two categories of ‘dangerous or deadly weapons.’
First, there are those instrumentalities which are weapons in the
strict sense of the word, such as guns, dirks, etc. Second, there
are those instrumentalities which are not weapons in the strict
sense of the word, but which may be used as such, such as . . .
heavy objects. These are not weapons in the strict sense of the
word and are not ‘dangerous or deadly’ to others in the ordinary
use for which they are designed. As such they may not be said as
a matter of law to be dangerous or deadly weapons.” (People v.
Reid (1982) 133 Cal. App. 3d 354, 365.) “When it appears that an
instrumentality . . . is capable of being used in a dangerous or
deadly manner, and it may be fairly inferred from the evidence
that its possessor intended on a particular occasion to use it as a
weapon should the circumstances require, its character as a
dangerous or deadly weapon may be established, at least for the
purposes of that occasion. [Citations.] [Fn. omitted.]” (Ibid.) When
an item falls into the second category, “the only issue we have
before us is whether it could be ‘fairly inferred from the evidence’
that” defendant “intended to use” the item “in a dangerous or
deadly manner[.]” (Ibid.) “The item cannot be considered to be
dangerous or deadly unless it appears that it is capable of being
used in a dangerous or deadly manner and it may be inferred
from the evidence that the user intended to use it as a weapon
should the circumstances require. [Citation.]” (Id. at p. 367.)
       A cereal bowl is not a weapon in the strict sense of the word
and thus falls into the second category. The bowl used was a
heavy object as evidenced by the victim’s injuries, lacerations to




                                11
her face and a chipped tooth. No witness identified what the bowl
was made of. Photos appear to depict a ceramic bowl containing
milk and cereal. Statum hit Watson’s face with the bowl in the
midst of an argument.
   In sum, we conclude substantial evidence supports the
conclusion Statum intended to use the bowl in a dangerous
manner.

   III.   The Trial Court Erroneously Imposed a $500
          Domestic Violence Fund Assessment

       At the sentencing hearing, the trial court imposed a $500
domestic violence assessment. Per the minute order, the payment
was imposed pursuant to section 1203.097, subdivision (a)(5).
Statum alleges the trial court erroneously imposed the $500 fee.
The People agree.
       Section 1203.097, subdivision (a)(5) mandates that “a
person [who] is granted probation for a crime in which the victim
is a [cohabitant], the terms of probation shall include . . . [¶]. . .
[¶] [a] minimum payment by the defendant of a fee of five
hundred dollars ($500) . . . ..” (Emphasis added.) Here, Statum
was sentenced to state prison and was not granted probation. We
therefore agree with Statum and the People that the trial court
erroneously imposed the $500 fee under section 1203.097 (a)(5).




                                 12
                         DISPOSITION


      The case is remanded to the trial court with instructions to
strike the Domestic Violence Fund Assessment. The clerk of the
superior court is directed to prepare an amended abstract of
judgment consistent with this decision, then deliver copies of the
corrected abstract to the Department of Corrections. In all other
respects, the judgment is affirmed.


 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




CURREY, J.



We concur:




WILLHITE, Acting P.J.




COLLINS, J.




                                13